UPON REHEARING.
ANDERSON, C. J.
(12) It is now suggested that section 37 of Acts 1911, p. 514, makes the service of a copy of the rule upon the employee conclusive of his acceptance of the contents thereof whether he knew of the same or not. It is sufficient to say, in response to this contention, that count 10 proceeds upon the theory that the plaintiff was an invited licensee, and not an employee, and section 37 applies to employees, and cannot be extended to a class who had no contractual relation with the operator of the mine.